EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In applicant’s Remarks filed on3/7/2022, claims 1, 4, 8, 11, 15, 18 were amended; claims 3, 10, and 17 were cancelled; no new claims were added. As a result, claims 1-2, 4-9, 11-16, 18-20 are pending, of which claims 1, 8, and 15 are in independent form.
Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Applicant’s argument, “In addition, Applicant submits that the Office Action has not established that the combination of Cidon and Shetty discloses ‘the cloud storage system buffers a used data key corresponding to a hot file, and a file is determined as the hot file based on a number of user requests for the file within a latest predetermined time period’ of amended claim 1”, on page 10 of Remarks filed on 3/7/2022, is persuasive.
Prior art of record Cidon et al. (US 2014/0013112 A1) discloses “ encrypting a file by retrieving the file from a storage service; segmenting the file into multiple file segments; calculating a file segment signature for each of the multiple file segments to provide multiple file segment signatures; encrypting each of the multiple file segments to provide multiple encrypted file segments by using encryption keys that are in response to the multiple file segment signatures; wherein the multiple encrypted file segments 
Prior art of record Shetty et al. (US 2017/0286698 A1) discloses “receiving a request from a client device to upload a digital object to an object storage system, and receiving a series of chunks of the digital object from the client device responsive to the request. A trailer is received from the client device following a final chunk of the series of chunks, where the trailer includes parameter associated with the complete contents of the digital object uploaded by the client device. Verification is made whether the complete contents of the digital object are received by using the parameter included in the trailer.”
Prior art Roth et al. (US 9,286,491 B2)
As to claims 1, 8, and 15, further search and prior art of record does not explicitly teach or suggest the following limitations: “wherein the method/operations further comprise(s), buffering, by the cloud storage system, the data key acquired from the key management system, wherein the buffered data key comprises: an unused data key and a used data key; wherein the cloud storage system buffers a used data key corresponding to a hot file, and a file is determined as the hot file based on a number of user requests for the file within a latest predetermined time period” in claims 1 8, and 15, in view of all other limitations of claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497